Order entered June 28, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00076-CR

                                  RONNIE BUSH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-75228-R

                                            ORDER
       Before the Court is appellant’s June 17, 2019 motion to supplement the reporter’s record

with State’s Exhibits 1 and 7. Appellant’s motion is GRANTED.

       We ORDER court reporter Susan Peters Tabaee to file, within THIRTY days of the date

of this order, a supplemental reporter’s record that includes copies of the exhibits admitted into

evidence as State’s Exhibits 1 and 7.

       WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to court reporter Susan Peters Tabaee and to counsel for the parties.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE